 1324 NLRB No. 931In its ``Response to the Notice to Show Cause and Request forReconsideration,'' the Respondent requests reconsideration on the
grounds that the Regional Director failed to consider the Respond-
ent's argument that the charge nurses failed to exercise their author-
ity to discipline because they were also concerned that this might
impede the organizing efforts. Further, the Respondent asserts that
there is newly discovered evidence consisting of a transcript of the
preliminary injunction hearing in Maryleen LaRoche v. Emil JeanAndre, Middlesex Superior Court Civil Action No. 96-3011, inwhich a charge nurse employed by the Respondent sought a prelimi-nary injunction against a former employee of the Respondent. The
Respondent contends that the transcript includes testimony by the
charge nurse that she was the former employee's immediate super-
visor, contrary to testimony given at the representation hearing, and
that the testimony also supports and corroborates the Respondent's
argument that nurses possessed authority to discipline, but did not
exercise that authority because they were afraid of retaliation. As the
Respondent acknowledges however, the Regional Director, in her
Decision and Direction of Election, found that the charge nurses'
motives for refusing to exercise authority were irrelevant. The Re-
gional Director reasoned that, in light of the Employer's failure to
discipline charge nurses for failing to exercise the supervisory au-
thority that the Employer attempted to confer on them, the Employer
has done nothing more than confer on them ``paper authority'' to
discipline, which is insufficient to establish supervisory status. Thus,
even assuming arguendo that the transcript testimony constitutes
newly discovered evidence, it would not warrant a hearing.2Member Higgins notes that he dissented and would have grantedreview in the underlying case. However, he agrees with his col-
leagues that the Respondent has raised no new issues in this ``tech-
nical'' 8(a)(5) proceeding warranting a hearing and that summary
judgment is appropriate.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Beverly Enterprises-Massachusetts, Inc. d/b/a EastVillage Nursing and Rehabilitation Center andService Employees International Union, Local
285, AFL±CIO. Case 1±CA±35233September 30, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge and amended charge filed onMay 13 and July 9, 1997, the General Counsel of the
National Labor Relations Board issued a complaint on
July 15, 1997, alleging that the Respondent has vio-
lated Section 8(a)(5) and (1) of the National Labor Re-
lations Act by refusing the Union's request to bargain
following the Union's certification in Case 1±RC±
20533. (Official notice is taken of the ``record'' in the
representation proceeding as defined in the Board's
Rules and Regulations, Secs. 102.68 and 102.69(g);
Frontier Hotel, 265 NLRB 343 (1982).) The Respond-ent filed an answer admitting in part and denying in
part the allegations in the complaint.On August 19, 1997, the General Counsel filed aMotion for Summary Judgment. On August 20, 1997,
the Board issued an order transferring the proceedingto the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed a re-
sponse and request for reconsideration.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain but attacks the validity of the certification on
the basis of its contention in the representation pro-
ceeding that the unit charge nurses are statutory super-
visors.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding.1We therefore find that the Respondent hasnot raised any representation issue that is properly lit-igable in this unfair labor practice proceeding. See
Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146,162 (1941). Accordingly, we grant the Motion for
Summary Judgment.2On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Lexington,
Massachusetts, has been engaged in the operation of a
nursing home. Annually, the Respondent, in conduct-
ing its business operations, derives gross revenues in
excess of $100,000 and purchases and receives at its
Lexington facility goods valued in excess of $5000 di-
rectly from points outside the Commonwealth of Mas-
sachusetts. We find that the Respondent is an employer
engaged in commerce within the meaning of Section
2(6) and (7) of the Act and that the Union is a labor
organization within the meaning of Section 2(5) of the
Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held February 27, 1997, theUnion was certified on March 10, 1997, as the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit:All full-time and regular part-time registerednurses and licensed practical nurses employed by
the Respondent at its Lexington, Massachusetts
facility, including per diems, but excluding medi-
cal records employees, all other employees, mana- 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''gerial employees, guards, and supervisors as de-fined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince about May 1, 1997, the Union has requestedthe Respondent to bargain and, since about May 2,
1997, the Respondent has refused. We find that this re-
fusal constitutes an unlawful refusal to bargain in vio-
lation of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after about May 2, 1997, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Beverly Enterprises-Massachusetts, Inc.
d/b/a East Village Nursing and Rehabilitation Center,
Lexington, Massachusetts, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Service EmployeesInternational Union, Local 285, AFL±CIO, as the ex-
clusive bargaining representative of the employees in
the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time registerednurses and licensed practical nurses employed by
the Respondent at its Lexington, Massachusetts
facility, including per diems, but excluding medi-
cal records employees, all other employees, mana-
gerial employees, guards, and supervisors as de-
fined in the Act.(b) Within 14 days after service by the Region, postat its facility in Lexington, Massachusetts, copies of
the attached notice marked ``Appendix.''3Copies ofthe notice, on forms provided by the Regional Director
for Region 1 after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since May 13, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.September 30, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARD 3EAST VILLAGE NURSING & REHABILITATION CENTERAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Service Em-ployees International Union, Local 285, AFL±CIO as
the exclusive representative of the employees in the
bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time registerednurses and licensed practical nurses employed by
us at our Lexington, Massachusetts facility, in-
cluding per diems, but excluding medical records
employees, all other employees, managerial em-
ployees, guards, and supervisors as defined in the
Act.BEVERLYENTERPRISES-MASSACHU-SETTS, INC. D/B/AEASTVILLAGENURS-INGAND
REHABILITATIONCENTER